New_1 TRACON LOGO [tcon20150930ex101150ed4001.jpg]

 

Ronald L. Shazer, MD, MBA

rshazer@gmail.com

 

September 11, 2015

 

 

Dear Ron,

 

We are pleased to offer you the position of Chief Medical Officer at TRACON
Pharmaceuticals, Inc.   We anticipate that your start date will be no later than
October 5, 2015.  The following are details of your offer:

 

Position:Chief Medical Officer

 

Reporting to:Charles Theuer, President & CEO

 

Compensation:Base Salary of $350,000 annually, paid twice per month in
accordance with the Company’s standard payroll practices.  Eligibility for an
annual, performance-based bonus targeted up to 30% of base salary (pro-rated as
applicable for 2015), at the discretion of senior management and the Board of
Directors of the Company.

 

On your first day of employment, you will be granted an option to purchase
shares of our common stock at the fair market value on such date, such number to
be calculated by converting a grant value of $1,000,000 into the number of
options based on the Black-Scholes Valuation as determined in accordance with
accounting guidance.  This option which will vest over four years (25% at the
first anniversary of the grant date and monthly thereafter) in accordance with
the provisions of the Company’s 2015 Equity Incentive Plan.

 

Additional:Services are required five (5) days per week.  You are entitled to
all rights and benefits for which you are eligible under any benefit or other
plans (including, without limitation, dental, medical, medical reimbursement and
hospital plans, 401k plan, bonus plans and other so-called "fringe" benefits) as
the Company shall make available to its employees from time to time, provided
that you meet any required employee contribution(s).

 



 

 

8910 University Center Lane Ÿ Suite 700 Ÿ San Diego, California 92122 Ÿ P:
858.550.0780 Ÿ F: 858.550.0786 Ÿ URL:

 

--------------------------------------------------------------------------------

 

New_1 TRACON LOGO [tcon20150930ex101150ed4001.jpg]

Fifteen (15) days paid vacation annually (pro-rated as applicable for 2015). 

 

 

You will be eligible to participate in the Company’s Severance Plan, pursuant to
which you will be eligible for nine months of severance in the event of a
specified and qualifying involuntary termination of employment (as defined in
the Severance Plan).  Your eligibility for any such severance benefits are
subject to the terms and conditions of the Severance Plan and Severance
Agreement (the Severance Plan and form of your Severance Agreement will be
separately provided to you).  You must execute the Severance Agreement in order
to be eligible to participate in the Severance Plan and such eligibility will
commence only after your start date of employment and only after you have
delivered the signed Severance Agreement to the Company.

 

Your employment shall be on an at-will basis and will be subject to, and you
will be required to sign, (a) the Company’s employment manual and (b) a
non-solicitation, nondisclosure and developments agreement.

 

Ron, your experience and accomplishments will be a strong addition to TRACON
Pharmaceuticals.

 

Welcome aboard! 

 

Best,

 

/s/ Charles Theuer, MD, PhD.

 

Charles Theuer, MD, PhD.

President and CEO

TRACON Pharmaceuticals, Inc.

 

If the foregoing terms of employment, which represent the sum total of our
offer, are acceptable to you, please so indicate by countersigning and dating
the attached copy of this Letter in the space provided and returning a copy to
Arlene Bolz no later than September 14, 2015  

 

 

/s/ Ronald L. Shazer                    September 14, 2015

Ronald L. Shazer             DATE

 

 

 

8910 University Center Lane Ÿ Suite 700 Ÿ San Diego, California 92122 Ÿ P:
858.550.0780 Ÿ F: 858.550.0786 Ÿ URL:

 

--------------------------------------------------------------------------------